                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

                                           )
  SERVICE CORPORATION                      )
  INTERNATIONAL,                           )
                                           )
           Plaintiff,                          No. 19 C 1960
                                           )
                                           )
          v.                                   Judge Virginia M. Kendall
                                           )
                                           )
  STERICYCLE, INC.,
                                           )
           Defendant.                      )
                                           )
                                           )
                                           )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Service Corporation International (“SCI”), in its amended complaint

(Dkt. 27), alleges that its subsidiaries contracted with Defendant Stericycle, Inc. for

Stericycle to provide medical waste disposal services. Despite entering into a fixed-

price agreement, SCI says, Stericycle raised its prices for reasons not authorized by

the contract. SCI now brings this action against Stericycle for breach of contract,

unjust enrichment, and violation of the Illinois Consumer Fraud and Deceptive

Business Practices Act (“ICFA”).

      Stericycle has moved to dismiss SCI’s amended complaint, both for lack of

prudential standing and failure to state a claim. (Dkt. 36). Because this Court agrees

that SCI has not sufficiently alleged that it has the right to bring claims personal to

its subsidiaries, the Court grants the motion to dismiss. The Court also concludes



                                     Page 1 of 15
that, even if SCI can show that it has prudential standing, the complaint, as it stands

now, fails to state a claim on any count.

                                  BACKGROUND

       The following factual allegations are taken from SCI’s amended complaint and

are assumed true for purposes of this motion. W. Bend Mut. Ins. Co. v. Schumacher,

844 F.3d 670, 675 (7th Cir. 2016).

       SCI operates funeral homes across the United States. (Dkt. 27 ¶ 3). Between

2010 and 2016, SCI acquired Keystone America, Inc., Stewart Enterprises, and

Alderwood Group, LLC, and all of the subsidiaries of each organization (collectively,

“the subsidiaries”). (Id. at ¶¶ 13–15). SCI alleges that, at some point, it was assigned

the claims of each organization and its subsidiaries. (Id. at ¶¶ 13–15).

       Stericycle is a medical waste disposal company. (Id. at ¶ 3). SCI alleges that

Stericycle contracted with the subsidiaries using a form contract called the “Steri-

Safe Service Agreement.” (Id. at ¶¶ 22, 58). The Steri-Safe Service Agreement

provides for a fixed price for services. (Id. at ¶¶ 22–23). The Agreement includes

terms and conditions, which SCI alleges were often provided in “illegible” copies with

“reduced font size.” (Id. at ¶ 24). The terms and conditions provide that “Stericycle

reserves the right to adjust the contract price to account for operational changes

it implements to comply with documented changes in the law, to cover increases in

the cost of fuel, insurance, residue disposal, or to otherwise address cost escalation.”

(Id. at ¶ 26).




                                      Page 2 of 15
      SCI alleges that Stericycle did not, in fact, limit its price increases to those

implemented due to changes in the law or due to cost escalation. (Id. at ¶ 31).

Instead, SCI says, Stericycle imposed improper “automatic price increases” or “APIs”

not tied to the reasons for price increases set forth in the Agreement. (Id. at ¶¶ 31–

33, 36). Stericycle used an electronic financial reporting system called “Tower” (later

“SteriWorks”) to apply an unjustified, periodic 18% price increase to the subsidiaries.

(Id. at ¶¶ 34, 38). SCI alleges that Stericycle targeted the subsidiaries and other

smaller customers for APIs because they were less sophisticated and had smaller (or

no) legal or accounting departments. (Id. at ¶ 37). When customers called Stericycle

to complain about price increases, its customer complaints and retention departments

provided false justifications or used other tactics to convince the customers to accept

the increases or pay as much of them as possible. (Id. at ¶¶ 44–48).

      SCI cites a class-action settlement in this district pertaining to Stericycle’s API

practice. (Id. at ¶ 59). SCI states that Stericycle represented in that litigation the

subsidiaries were members of the class who contracted with and were overcharged by

Stericycle between March 2003 and October 2017. (Id. at ¶ 59). SCI states that it

did not know, prior to the class settlement in 2017, that the subsidiaries had been

overcharged by Stericycle. (Id. at ¶ 68). The subsidiaries opted out of the class

settlement (Id. at ¶ 61), and SCI has now brought this action alleging breach of

contract, unjust enrichment, and violation of the ICFA.




                                      Page 3 of 15
                                 LEGAL STANDARD

      Stericycle moves to dismiss due to, among other reasons, lack of prudential

standing, which is not jurisdictional and is assessed pursuant to Federal Rule of Civil

Procedure 12(b)(6). See Dunnet Bay Const. Co. v. Borggren, 799 F.3d 676, 689 (7th

Cir. 2015); VYSE Gelatin Co. v. Hicks, No. 17-CV-2937, 2018 WL 3970266, at *2 (N.D.

Ill. Aug. 20, 2018). To survive a motion to dismiss under Rule 12(b)(6), the complaint

“must contain sufficient factual matter, accepted as true, to state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

marks omitted). A claim is facially plausible “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. The Court is “not bound to accept as true a

legal conclusion couched as a factual allegation.” Olson v. Champaign Cty., Ill., 784

F.3d 1093, 1099 (7th Cir. 2015) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Toulon v. Cont’l Cas. Co., 877 F.3d 725, 734

(7th Cir. 2017) (quoting Iqbal, 556 U.S. at 678).

                                    DISCUSSION

      A. Standing

      To have Article III standing, “a litigant must ‘prove that he has suffered a

concrete and particularized injury that is fairly traceable to the challenged conduct,

and is likely to be redressed by a favorable judicial decision.’” Remijas v. Neiman

Marcus Grp., LLC, 794 F.3d 688, 691–92 (7th Cir. 2015) (quoting Hollingsworth v.



                                       Page 4 of 15
Perry, 570 U.S. 693, 704 (2013)). In addition to this jurisdictional understanding of

standing, there is also the doctrine of prudential standing. Although a party may

allege an injury caused by a particular defendant, that party lacks prudential

standing to bring suit when the injury arose based on the legal rights of a third party.

See G & S Holdings LLC v. Cont’l Cas. Co., 697 F.3d 534, 540 (7th Cir. 2012) (“[I]n

general, the plaintiffs must assert their own legal rights and interests, and cannot

rest their claims to relief on the legal rights or interests of third parties.”). Stericycle

argues that SCI lacks prudential standing to sue because its claims rest on the legal

rights of its subsidiaries, and SCI has not sufficiently pled an assignment of the right

to sue from the subsidiaries. Were there a valid assignment, SCI would have both

Article III and prudential standing and would be the real party in interest. See also

Fed. R. Civ. P. 17 (a); G & S Holdings, 697 F.3d at 541 (noting that the question of

prudential standing “is similar to the requirement of Federal Rule of Civil Procedure

17 that every action must be prosecuted in the name of the real party in interest”).

       Assessment of a prudential standing challenge is similar to assessment of a

facial standing challenge under Article III. See Apex Digital, Inc. v. Sears, Roebuck

& Co., 572 F.3d 440, 443–44 (7th Cir. 2009) (“Facial challenges require only that the

court look to the complaint and see if the plaintiff has sufficiently alleged a basis of

subject matter jurisdiction. . . the court does not look beyond the allegations in the

complaint, which are taken as true for purposes of the motion.”); VYSE Gelatin Co.,

No. 17-CV-2937, 2018 WL 3970266, at *2 (“Because the documents that Defendants

rely on to argue that Plaintiff lacks prudential standing are attached to Plaintiff’s



                                       Page 5 of 15
complaint, the fact that the Court is evaluating Defendants motion under Rule

12(b)(6) as opposed to Rule 12(b)(1) has no effect on the outcome of Defendants’

motion.”). “At the pleading stage, it is normally not difficult to pass the standing bar,”

Laurens v. Volvo Cars of N. Am., LLC, 868 F.3d 622, 624 (7th Cir. 2017), and Federal

Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the claim

showing that the pleader is entitled to relief.” That being said, the allegations here

are insufficient even under a low bar. SCI merely states, in the passive, that it “has

taken an assignment of all of its subsidiaries claims” (Dkt. 27 ¶¶ 13–15) and that it

has “acquired by assignment all claims of its Subsidiaries” against Stericycle. (Dkt.

27 ¶ 56). These allegations are too vague here, where multiple layers of assignments

may be involved. See e.g., Llano Fin. Grp., LLC v. Lendzion, No. 15 C 7091, 2016 WL

930660, at *4 (N.D. Ill. Mar. 11, 2016) (noting that the Court could not determine

whether there had been a proper assignment through a chain of multiple parties

given “the paucity of factual information on this point in the complaint”).

      While SCI names the organizations whose rights it purportedly acquired and

what those rights are, questions pertaining to SCI’s standing remain unanswered.

Who, exactly, assigned those rights to SCI? Was it the subsidiaries themselves, or

their parent organizations who SCI acquired, Stewart Enterprises, Keystone

America, and Alderwood Group? The complaint is not clear on this point and suggests

it may have been the parent organizations, given that the allegations regarding the

assignment are made alongside the description of the acquisition of the parent

organizations. The same is true of SCI’s response to the motion to dismiss. See e.g.,



                                       Page 6 of 15
Dkt. 43 at 9 (stating that SCI provided information about the date and format of the

assignment by referencing the acquisitions and noting vaguely that the assignments

were made “after the acquisitions”). As Stericycle points out, if it was the parent

organizations who made the assignment, it is not clear from the complaint whether

they had the right to assign the claims of their subsidiaries to SCI.

      While the Court must accept the allegations of the complaint as true, all that

has been alleged is that SCI has “taken” or “acquired” an assignment. This means

nothing without knowledge of how the assignment was made and who made it. And

although SCI alleges that it is the “proper party in interest” here (Dkt. 27 ¶¶ 13–15),

the Court need not accept this conclusory legal statement without facts to support it.

      Stericycle is not demanding that SCI “attach or quote the assignments,” Oak

Brook Surgical Ctr. v. Aetna, No. 10 C 5580, 2011 WL 933955, at *1 (N.D. Ill. Mar.

16, 2011), which may not be required for notice pleading. But it does argue that SCI

must sufficiently allege the chain of assignments in order to establish its own right

to sue, and this Court agrees.

      It may be that SCI has validly acquired the rights of the subsidiaries to sue

Stericycle. On the face of the amended complaint, however, SCI “has failed to plead

with the clarity necessary to establish that it is actually the assignee of the claims it

alleges and that every link in the chain of assignments validly transferred the right

of action.” Llano Fin. Grp., No. 15 C 7091, 2016 WL 930660, at *4. Given this failure

and the dearth of information provided in the amended complaint, SCI has not borne

its burden in sufficiently alleging that it has standing.       SCI should amend its



                                      Page 7 of 15
complaint to cure this defect or join the real party in interest if the right to sue is held

by another party. See Fed. R. Civ. P. 17(a)(3).

       B. ICFA Claim

       Because the issue of prudential standing is correctable, the Court also

addresses the merits of the amended complaint to save time and resources. The Court

turns first to Count II, brought under the ICFA, 815 ILCS § 505/2. Stericycle has

posited multiple reasons why SCI has failed to state a viable ICFA claim.

       First, Stericycle argues, the ICFA requires an Illinois nexus which SCI has

failed to plead. In Avery v. State Farm Mut. Auto. Ins. Co., 835 N.E.2d 801 (Ill. 2005),

the Illinois Supreme Court held that the ICFA does not have extraterritorial effect

and applies to nonresident claimants only when the circumstances of the disputed

transaction occurred “primarily and substantially” in Illinois. Id. at 854. Whether a

putative nonresident plaintiff may bring an ICFA claim is not governed by a “bright-

line rule” but rather requires a “highly fact-bound inquiry” in which no single factor

is dispositive. See Crichton v. Golden Rule Ins. Co., 576 F.3d 392, 396 (7th Cir.2009).

In particular, the Illinois Supreme Court has considered: (1) the claimant’s residence;

(2) the defendant’s place of business; (3) the location of the relevant item that is the

subject of the disputed transaction; (4) the location of the claimant’s contacts with the

defendant; (5) where the contracts at issue were executed; (6) the contract’s choice of

law provisions, if there are any; (7) where the allegedly deceptive statements were

made; (8) where payments for services were to be sent; and (9) where complaints

about the goods or services were to be directed. See The Clearing Corp. v. Fin. and



                                       Page 8 of 15
Energy Exch. Ltd., No. 09 C 5383, 2010 WL 2836717, *6 (N.D.Ill. July 16, 2010) (citing

Avery, 835 N.E.2d at 854–855).

      SCI has alleged that Stericycle has its principal corporate offices in Illinois, the

Steri-Safe Service Agreement has a choice-of-law provision requiring the application

of Illinois law, and the Tower/SteriWorks financial software was developed in and

operated out of Illinois. (Dkt. 27 ¶¶ 17, 25, 62). SCI references additional ties to

Illinois in its response to the motion to dismiss, namely that Stericycle’s customer

service and call centers that fielded customer calls were located in Illinois. (Dkt. 43

at 15). It also suggests that the contracts with Stericycle were executed in Illinois

and payments were sent to Illinois. Id. at 16. But SCI did not plead any facts to

support these assertions in its complaint.

      The office location, choice-of-law provision, and operation of the software are

insufficient to bring a claim under the ICFA. The allegations in the amended

complaint are very similar to those in Haught v. Motorola Mobility, Inc., No. 12 C

2515, 2012 WL 3643831 (N.D. Ill. Aug. 23, 2012). In Haught, this Court held that a

choice-of-law provision and the fact that a business’s corporate offices were located in

Illinois were insufficient to confer nonresident standing under the ICFA. Id. at *4;

see also Morrison v. YTB Int’l, Inc., 649 F.3d 533, 537 (7th Cir. 2011) (“Avery holds

that a choice-of-law clause is not dispositive, because a claim under the Consumer

Fraud Act is independent of the contract” although it is “a mark in plaintiffs’ favor”);

Crichton, 576 F.3d at 397 (stating that location of home office was not enough when

contract was entered into and carried out elsewhere). Nor is it sufficient that the



                                      Page 9 of 15
financial software was developed in and operated out of Illinois, given that SCI has

made no allegations that inflated invoices were received in Illinois or that any other

unfair or deceptive activity took place in Illinois. See Avery, 835 N.E.2d at 855 (that

a scheme to defraud “disseminated” from the defendant’s headquarters in Illinois is

insufficient to confer nonresident standing to sue under the ICFA). Even assuming

SCI has prudential standing, it has not properly stated a claim under the ICFA

because it has failed to allege that the conduct at issue here occurred “primarily and

substantially” in Illinois. See Avery, 835 N.E.2d at 854.

      The Court also addresses briefly the other arguments pertaining to the ICFA

claim. Stericycle alleges that SCI’s ICFA claim is impermissibly duplicative of its

breach of contract claim. “A breach of contractual promise, without more, is not

actionable under the Consumer Fraud Act.” Avery, 835 N.E.2d at 844; see also

Greenberger v. GEICO Gen. Ins. Co., 631 F.3d 392, 399 (7th Cir. 2011) (“When

allegations of consumer fraud arise in a contractual setting, the plaintiff must prove

that the defendant engaged in deceptive acts or practices distinct from any

underlying breach of contract.”). Here, the amended complaint repeatedly makes

reference to the breach of contract. See, e.g., Dkt. 27 ¶ 89 (“Defendant engaged in an

unfair and deceptive trade practice by imposing automatic price increases.”); id. at ¶

92 (“Defendant concealed that it used an automated price increase algorithm. . . .”);

id. at ¶ 97 (“The SCI Subsidiaries paid higher fees than they should have under their

contracts with Defendant because of Defendant’s APIs.”). The additional allegations

SCI makes are premised on the fact that a certain action was taken in furtherance of



                                     Page 10 of 15
collecting unauthorized APIs, see, e.g., id. at ¶ 91 (alleging, among other things, that

Stericycle lied about the reasons for the APIs, failed to respond to complaints about

the APIs, did not providing a billing history on request, etc.), and are the same as

those alleged in the breach of contract claim, id. at ¶ 85 (alleging that Stericycle used

illegible forms, burdensome cancellation provisions, concealed reasons for the APIs,

and generally adopted practices designed to maximize collection of APIs). To the

extent that any of these allegations are based on acts distinct from the underlying

implementation of APIs, SCI should untangle them from the underlying contract

claim if it chooses to amend its complaint, as “repeated references to simple breaches

of contractual promises” may not be used to support ICFA claims. Avery, 835 N.E.2d

at 844.

      Stericycle also argues that SCI is not a consumer under the ICFA, an argument

it apparently abandoned in its reply. As SCI points out, ICFA also applies under the

“consumer nexus” test, if the costs resulting from the fraud were passed onto

customers. See Williams Elecs. Games, Inc. v. Garrity, 366 F.3d 569, 579 (7th Cir.

2004). This is true, but SCI has not alleged a consumer nexus. Given that SCI must

amend its complaint regardless, if it chooses to replead its ICFA claim, it may wish

to allege additional facts to address this potential defect.

      Stericycle’s last argument pertaining to the ICFA claim is that SCI has failed

to meet the heightened pleading standards of Federal Rule of Civil Procedure 9(b).

Roppo v. Travelers Commercial Ins. Co., 869 F.3d 568, 596 n. 80 (7th Cir. 2017)

(“ICFA claims are evaluated under Rule 9(b)’s heightened pleading standard.”).



                                      Page 11 of 15
Pursuant to Rule 9(b), a plaintiff must “describe the who, what, when, where, and

how of the fraud.” United States ex rel. Presser v. Acacia Mental Health Clinic, LLC,

836 F.3d 770, 776 (7th Cir. 2016) (internal quotation marks omitted).             As the

foregoing analysis makes clear, the amended complaint needs substantial revisions

to sufficiently state a claim. At this point, therefore, it would not be fruitful for the

Court to address whether the amended complaint is pleaded with particularity.

      C. Breach of Contract Claim

      Operating under the assumption that SCI can show that it has prudential

standing, the Court addresses Stericycle’s argument that SCI has failed to state a

claim for breach of contract in Count I. “Under Illinois law, a plaintiff looking to state

a colorable breach of contract claim must allege four elements: (1) the existence of a

valid and enforceable contract; (2) substantial performance by the plaintiff; (3) a

breach by the defendant; and (4) resultant damages.” Sevugan v. Direct Energy

Servs., LLC, 931 F.3d 610, 614 (7th Cir. 2019) (internal quotation marks omitted).

      SCI has stated that each of its subsidiaries entered into a form Steri-Safe

Service Agreement, that the agreement provided for a fixed price that could only be

increased under certain circumstances, that Stericycle increased prices for reasons

not provided in the contract, that SCI paid the fees invoiced to them, and that SCI

overpaid what was owed under the contract as a result. (Dkt. 27 ¶¶ 58, 62, 64,79,

81). SCI even quotes relevant portions of the agreement. (See, e.g., id. at ¶ 26).

Making reasonable inferences in favor of SCI, the Court does not agree with

Stericycle that these allegations are internally inconsistent.



                                      Page 12 of 15
      Under the requirements of notice pleading, the amended complaint must

provide Stericycle with “fair notice of what the claim is and the grounds upon which

it rests.” Bissessur v. Indiana Univ. Bd. of Trustees, 581 F.3d 599, 603 (7th Cir. 2009)

(internal quotation marks omitted). It does so for the performance, manner of the

breach, damages, and some of the terms of the contract. The amended complaint,

however, does not provide crucial information about the existence of any contract

between Stericycle and the subsidiaries. For example, it does not sufficiently allege

when the contracts were entered into or were operational. See, e.g., Montgomery v.

Scialla, No. 15-CV-10840, 2017 WL 3720178, at *5 (N.D. Ill. Aug. 29, 2017) (requiring

allegations about “when the contract was made” to provide fair notice of a breach of

contract claim); c.f. Loup Logistics Co. v. Windstar, Inc., No. 17 C 9045, 2018 WL

5619454, at *2 (N.D. Ill. Oct. 30, 2018) (where multiple contracts are at issue, plaintiff

must specify which were breached).

      SCI responds that, per Stericycle’s class-action settlement in this district, the

subsidiaries entered into agreements with Stericycle at some point within a nearly

15-year period between 2003 and 2017. (Dkt. 27 ¶ 59). The settlement is referred to

in the complaint and the Court may take judicial notice of it. Phillips v. Prudential

Ins. Co. of Am., 714 F.3d 1017, 1020 (7th Cir. 2013). The settlement agreement

provides:

      In no event shall this Agreement, any of its provisions or any
      negotiations, statements or court proceedings relating to its provisions
      in any way be construed as, offered as, received as, used as, or deemed
      to be evidence of any kind in the Actions, any other action, or in any
      judicial, administrative, regulatory or other proceeding, except in a



                                      Page 13 of 15
      proceeding to enforce this Agreement or the rights of the Parties or their
      counsel.

In Re: Stericycle, Inc., No. 1:13-cv-05795, Dkt. 306-1 at 43 (N.D. Ill. Oct. 17, 2017).

The plain language of this agreement prevents the use of the agreement or any

related statements or court proceedings as evidence in other actions. See Cannon v.

Burge, 752 F.3d 1079, 1091 (7th Cir. 2014) (interpreting an unambiguous settlement

agreement from its plain language).       Further, as Stericycle points out, even if

documents related to the settlement could be used, many of the subsidiaries were

“Not Matched to Class Data,” i.e. they were not members of the class. See e.g., In Re:

Stericycle, Inc., No. 1:13-cv-05795, Dkt. 422 at 77–78 (May 8, 2018).

      SCI did not respond to Stericycle’s arguments pertaining to the settlement and

has pointed to no authority that would allow it to rely on the class settlement to show

that it entered into contracts with Stericycle and when. If SCI chooses to amend, it

should sufficiently allege, independent of the class settlement, that the subsidiaries

entered into agreements with Stericycle.      To allow otherwise would “sanction a

fishing expedition costing both parties, and the court, valuable time and resources.”

Bissessur, 581 F.3d at 604.

      D. Unjust Enrichment Claim

      Finally, Stericycle argues that SCI cannot pursue both a breach of contract and

unjust enrichment claim.        As currently pled, the unjust enrichment claim

incorporates the alleged contract, which is impermissible. See Dkt. 27 ¶ 104 (“. . . the

terms of Defendant’s contract falsely conveyed that price increases were the result of

operational changes implemented to comply with changes in the law or specific


                                     Page 14 of 15
increases in costs.”). “A plaintiff may plead as follows: (1) there is an express contract,

and the defendant is liable for breach of it; and (2) if there is not an express contract,

then the defendant is liable for unjustly enriching himself at my expense.” Cohen v.

Am. Sec. Ins. Co., 735 F.3d 601, 615 (7th Cir. 2013). But a party is not permitted to

claim that the defendant “is liable for breaching this express contract but that if it

did not breach the contract, then it owes damages for unjust enriching itself.” Id.

Here, SCI has done the latter, and therefore has failed to state a claim for unjust

enrichment. Because SCI will be given leave to amend its complaint, it should add

sufficient allegations to make clear that its unjust enrichment claim does not

presume the existence of an express contract.

                                    CONCLUSION

       Stericycle’s motion to dismiss is granted. The Court dismisses the amended

complaint without prejudice due to SCI’s failure to sufficiently plead facts

establishing SCI’s prudential standing. Further, even assuming SCI has prudential

standing, it has failed to state a claim on any count. The Court grants SCI leave to

amend its complaint consistent with this Opinion, if possible, within 21 days of the

filing of this Opinion.



                                          ____________________________________
                                          Virginia M. Kendall
                                          United States District Judge

Date: January 4, 2020




                                      Page 15 of 15
